Citation Nr: 1733944	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability prior to January 25, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and December 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In the January 2011 rating decision, the RO, inter alia, granted service connection for a lumbar spine disability with a noncompensable (zero percent) rating, effective December 11, 2009, and denied service connection for tinnitus.  Subsequently, in a March 2014 rating decision, the RO increased the rating for the service-connected lumbar spine disability to 20 percent, effective January 25, 2014.

In a December 2015 decision, the Board granted service connection for tinnitus.  Additionally, regarding the lumbar spine disability, the Board granted an increased initial rating of 10 percent, prior to January 25, 2014, and a 40 percent rating, but no higher, thereafter.  The Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Veteran's representative and VA's General Counsel agreed to a Joint Motion to Partial Remand (JMPR) regarding the Board's December 2015 decision.  The Court granted the JMPR in an Order later that month.

In the December 2015 rating decision, the RO implemented the Board's December 2015 decision.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the September 2016 JMPR, the Court stated that the Board, in its December 2015 decision, relied on a January 2014 VA examination report that was ambiguous, specifically regarding the Veteran's lumbar spine disability and associated radiculopathy.  As such, VA's General Counsel and the Veteran's representative agreed that remand was warranted for clarification of "the contrarian nature of the 2014 examiner's data . . . ."

Therefore, in compliance with the September 2016 JMPR, the Board finds that the Veteran should be afforded a new VA spine examination on remand.  Additionally, the Veteran's VA spine examinations do not include testing for pain in weight-bearing and nonweight-bearing, or both active and passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the new VA examination should include the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The examination should include a retrospective assessment to the extent possible as well.

In February 2017, the Veteran's representative submitted additional evidence and contended that the case should not be remanded.  However, the same representative agreed to the September 2016 JMPR requiring the Board to remand the case.

Turning to the issue regarding an increased rating for tinnitus, the Veteran's representative submitted an October 2016 notice of disagreement (NOD) in response to the December 2015 rating decision that implemented the Board's December 2015 grant of service connection for tinnitus.  To date, no statement of the case (SOC) has been furnished regarding the tinnitus issue.  The Board has jurisdiction solely to remand this issue for such an action.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Regard the TDIU issue, such issue is inextricably intertwined with the issues discussed above and must also be remanded for further development.  The Board notes that, in the December 2015 rating decision, the RO denied entitlement to a TDIU.  However, the Board finds that the record raises a claim for a TDIU as part and parcel of the increased rating claims involving lumbar spine and tinnitus disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Thus, the Board has jurisdiction over the issue.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an SOC addressing the issue concerning an increased initial rating for tinnitus.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board.

2.  Schedule the Veteran for a VA spine examination with an appropriate examiner.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine disability and any associated radiculopathy, to include consideration of past VA examination reports showing conflicting information regarding radiculopathy.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including all associated neurologic manifestations, specifically radiculopathy, plus any bowel or bladder impairment.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings

3.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefits sought remain denied, then furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

